pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
Claims 2-21 are pending, examined, and reviewed below.  
Effective date:   8/8/2012

				CLAIM REJECTIONS – DOUBLE PATENTING 
Claims 2-21 are rejected on the ground of double patenting over the claims of U.S. Patent No. Patent 8,997,560 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claim 2-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of prior U.S. Pat 8,997,560. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: claims 2-21 are the same as the patent claims except for vantage point -- the client versus server. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 

  				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 2-21 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to 
Step 1
The claims fall within one of the four 101 statutory categories (1 process, 13 article of manufacture, 17 machine).
	Step 2a
Claim 2, 13, 17 recite 
[Wingdings font/0xA2] receiving an identification request at a retrieval service operating on a first server, wherein the identification request is sent from a requesting service operating on a second server, and wherein the identification request was initiated by a first redirection action of a web browser; 
[Wingdings font/0xA2] responsive to the identification request, determining a unique identifier associated with a user of a user account corresponding to the retrieval service, wherein the user has previously logged into the user account via one or more web browsers of a user computing device; and
[Wingdings font/0xA2] sending a redirect request from the retrieval service to the web browser, wherein the redirect request includes the unique identifier and is configured to automatically redirect the web browser from a retrieval service website to a website associated with the requesting service, and wherein the unique identifier is used by the requesting service to perform additional functionality specific to an identity of the user, including using the unique identifier to access information associated with the user of the user computing device that is stored in a database of the requesting service

The context of the additional functionality of is - Specification ¶ 3 – content, or “advertising”.
The claim(s) is/are directed to CERTAIN METHODS OF ORGANIZING HUMAN BEHAVIOR. The claims are directed to data gathering and arranging content. In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims are to Certain Methods of Organizing Human Activity such as
[Wingdings font/0x9F] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Wingdings font/0x9F] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
[Wingdings font/0x9F] managing personal behavior or relationships or interactions

The claims also present an abstract idea of creating an index to search for and retrieve data; similar to Int. Ventures v. Erie Indemnity ‘434 patent. The claims set for the idea of creating an index to search for and retrieve data because the first and second requests with identifier are mapping, i.e. an index.  Claim 13 is directed to a medium for use in executing these steps and claim 17 states a machine for executing the same steps. 
The ideas are similar for claims 2, 13, 17 because each is for creating an index to search for and retrieve data.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. 

Applicant himself says approximately the same thing, discussing a map for identifying users Specification ¶ 4, 14-16.
Therefore, examiner determines the claims are directed to an abstract idea.
Dependent claims 3-12, 18-21 add data gathering, data labels (Ultramercial, 772 F.3d at 716‐17; buySAFE v. Google, 765 F.3d 1350, 1355 (Fed. Cir. 2014)) and send/receive/gather data of a type or label for organizing behavior, marketing messages targeted on data type, data recognition and comparing data for creating an index to search for and retrieve data. Each of the dependent claims depend from and are likewise directed to that abstract idea with limitations that are part of -- not apart from -- that idea. 
Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing device, browser, first and second server, retrieval service, requesting service, processor, medium, network interface, login interface to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Dependent claims merely describe rules for data gathering for Certain Methods Of Organizing Human Behavior, and an index for advertising. 
STEP 2b
Second, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to a computing device, browser, first and second server, retrieval service, requesting service, processor, medium, network interface, login interface -- well understood conventional computer elements, here for implementing the idea of creating an index to search for and retrieve data. Applicant merely appends to the idea a generic computing element for performing creating an index to search for and retrieve data. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. 
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 2-3, 5, 7, 8-14, 16, 18, 19, 20 under  35 U.S.C. 103(a) as obvious over Vangpat (US 2013/0086670 citing Vangpat 61/543141) in view of Chabbewal (US 2012/0272292) in view of Calder (US Pat 8,195,508)


Claim 2, 13, 17
Vangpat (US 2013/0086670) shows
[Wingdings font/0xA2]receiving an identification request at a retrieval service operating on a first server, wherein the identification request is sent from a requesting service operating on a second server, and wherein the identification request was initiated by a first redirection action of a web browser 
Vangpat (US 2013/0086670) at least Fig 3 host initiated browser redirection 308 to third party 
Vangpat (US 2013/0086670) uses the term host for requesting service and third party for retrieval service.
[Wingdings font/0xA2]responsive to the identification request, determining a unique identifier associated with a user of a user account corresponding to the retrieval service, wherein the user has previously logged into the user account via one or more web browsers of a user computing device
Vangpat (US 2013/0086670) at least Fig 3 shows browser identifier 320 given by a third party 
Vangpat (US 2013/0086670) [0057-58] user “already logged into the third party” via browser. 

    PNG
    media_image1.png
    566
    926
    media_image1.png
    Greyscale

[Wingdings font/0xA2]sending a redirect request from the retrieval service to the web browser, wherein the redirect request includes the unique identifier and is configured to automatically redirect the web browser from a retrieval service website to a website associated with the requesting service, and wherein the unique identifier is used by the requesting service to perform additional functionality specific to an identity of the user  , including using the unique identifier to access information associated with the user of the user computing device that is stored in a database of the requesting service
Vangpat (US 2013/0086670) at least Fig 3 third party redirect 322 with identifier of browser to host 
Vangpat (US 2013/0086670) at least Fig 5, 372 identifying, analyzing, updating specific to user,data. 
Vangpat (US 2013/0086670) at least [0037, 0046] Fig 5 step 382, ¶ 70-72 additional functionality specific to ID of user
Vangpat (US 2013/0086670) at least Fig 3 shows browser identifier 320 given by a third party 
Vangpat (US 2013/0086670) shows 318 sign-on and obtaining credential for third party system.
Vangpat (US 2013/0086670) Fig 4-5 and corresponding text, ¶ 64-65 redirect request includes the unique identifier

    PNG
    media_image2.png
    446
    696
    media_image2.png
    Greyscale


Further as to sending a redirect request from the retrieval service to the web browser
(Chabbewal e.g. primary domain or first domain ¶ 8, 28-32)
(Chabbewal e.g. content domain or second domain ¶ 8, 28-32)
Chabbewal (US 2012/0272292) ¶ 8, 19-32, Fig 1, 3
[0008] A method and apparatus for protecting against attacks from outside content is described. In one example, a request is received from a user to access content from a second domain. An active session for the user with the second domain is searched for. If no active session is found, then an active session with a related first domain is searched for. If an active session is found with the first domain, then a session is established with the second domain based on the active session with the first domain. The requested content is then provided to the user based on the established session with the second domain.
[0028] In one example, when a user makes a request for any user uploaded content on the content domain, the framework looks for a sub-session cookie scoped to the content domain. If a sub-session cookie does not already exist, then the framework calls out to the session generation servlet on the primary salesforce.com domain. 
[0029] The servlet first determines whether a valid parent salesforce.com domain session exists. If there is no valid session in the primary domain, then the user can be asked to log in or the request can be rejected. If the login credentials are provided for the primary domain or if there is already a valid session, then the servlet gives the framework a new sub-session for the content domain. The application can then make use of this sub-session to authenticate the user on the content domain. 
[0030] In one example, the user or a user application generates a GET request, the framework redirects this request over to the servlet. The redirect passes the current request URL as a parameter; the servlet can then redirect back to the original URL with a new content domain sub-session as an added parameter. 
[0031] In another example, the user or a user application generates a POST request, in order to not lose posted form data. The framework returns a postback form that posts to the servlet, which uses a second postback form to repeat the original request. 
[0032] In some of the examples described above, if the parent primary domain session is invalid or cannot be found, then the framework goes to the primary domain login page, requests that the user login, and uses a return URL to get the user back to the requested content. Once the framework has opened a child sub-session for the content or other secondary domain, the framework can store the session in any of a variety of different ways. In one example, the framework stores the session in a content domain sub-session cookie for future use. Using a cookie allows the framework to benefit from a browser's same origin policy if one is available. 

Chabbewal (US 2012/0272292) ¶ 8, 19-32, Fig 1, 3
Chabbewal 2 services perform additional functionality specific to the user.
Vangpat 61/543141 shows retrieval service and redirect to requesting service. 
Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). 
Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That redirect includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.
See Vangpat 61/543141, SSO … userid
It would have been obvious at the time of filing to combine Chabbewal, Vangpat2. 
Mr. Vangpat and Mr. Chabbewal are in the same company, filing patent applications together, on the same subject matter, where sometimes Mr. Chabbewal is listed first and sometimes Mr. Vangpat is listed first. The two references (Chabbewal (US 2012/0272292) Vangpat2 (US 2013/0086670) are filed by two inventors Mr. Vangpat and Mr. Chabbewal in the same inventing entity -- the same assignee. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Chabbewal in combination with Vangpat show redirection of a browser “from a requesting service website to a retrieval service website of a retrieval service” (Vangpat Fig 3 step 312) “in response to requesting service (Chabbewal at least ¶ 28-31, in response to no ID, call out to primary) being unable to determine an identity of a user using the browser ” and redirecting the browser from the retrieval service in response to the retrieval service identifying the user based on the user having previously visited a website (Chabbewal “a session is established with the second domain based on the active session with the first domain”) [or having an account] associated with the retrieval service (Chabbewal ¶ 30). 
 One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been reasonably prompted to make the combination for the advantage of third-party authentication (61/543141, p.1).

Although Vangpat 61/543141 shows retrieval service and redirect to requesting service. 
Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That redirect includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.
See Vangpat 61/543141, SSO … userid

NOT EXPLICIT in Vangpat is all of
, including using the unique identifier to access information associated with the user of the user computing device that is stored in a database of the requesting service

But see Calder at least 3:16-53, 11:19-28, 15:65-16:30, Fig 3.
It would have been obvious at the time of filing to combine Vangpat (including Vangpat 61/543141), Calder. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rearrangements are an obvious consequence of looking from one side instead of another (server instead of client being only 1 such example) are not grounds for patentability MPEP 2144.04.
CLAIM 3
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows 
NOT EXPLICIT IS 
3. The method of claim 2, wherein the
[Wingdings font/0xA2] retrieval service is configured to determine the unique identifier by accessing a browser cookie of the web browser, wherein the cookie is not directly accessible by the requesting service.
Chabbewal (US 2012/0272292) ¶ 8, 19-32, Fig 1, 3
[0008] A method and apparatus for protecting against attacks from outside content is described. In one example, a request is received from a user to access content from a second domain. An active session for the user with the second domain is searched for. If no active session is found, then an active session with a related first domain is searched for. If an active session is found with the first domain, then a session is established with the second domain based on the active session with the first domain. The requested content is then provided to the user based on the established session with the second domain.
[0028] In one example, when a user makes a request for any user uploaded content on the content domain, the framework looks for a sub-session cookie scoped to the content domain. If a sub-session cookie does not already exist, then the framework calls out to the session generation servlet on the primary salesforce.com domain. 
[0029] The servlet first determines whether a valid parent salesforce.com domain session exists. If there is no valid session in the primary domain, then the user can be asked to log in or the request can be rejected. If the login credentials are provided for the primary domain or if there is already a valid session, then the servlet gives the framework a new sub-session for the content domain. The application can then make use of this sub-session to authenticate the user on the content domain. 
[0030] In one example, the user or a user application generates a GET request, the framework redirects this request over to the servlet. The redirect passes the current request URL as a parameter; the servlet can then redirect back to the original URL with a new content domain sub-session as an added parameter. 
[0031] In another example, the user or a user application generates a POST request, in order to not lose posted form data. The framework returns a postback form that posts to the servlet, which uses a second postback form to repeat the original request. 
[0032] In some of the examples described above, if the parent primary domain session is invalid or cannot be found, then the framework goes to the primary domain login page, requests that the user login, and uses a return URL to get the user back to the requested content. Once the framework has opened a child sub-session for the content or other secondary domain, the framework can store the session in any of a variety of different ways. In one example, the framework stores the session in a content domain sub-session cookie for future use. Using a cookie allows the framework to benefit from a browser's same origin policy if one is available. 

CLAIM 5/20
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
5. The method of claim 2/17, wherein the retrieval service is configured to determine the unique identifier by presenting the user with a login interface corresponding to the user account.
Vangpat 61/543141 shows retrieval service and redirect to requesting service. And Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). The 1/30/2019 amendments “the first communication … user” and “as a response to the web request …with the retrieval service” is shown in Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That the second communication (i.e. a redirect) includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.

CLAIM 7
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
7. The method of claim 5, wherein the 
[Wingdings font/0xA2] retrieval service corresponds to a social networking website and the user account is a social networking account 
Vangpat (US 2013/0086670) Fig 3-5 and corresponding text
Vangpat 61/543141 shows retrieval service and redirect to requesting service. 
Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). The “first communication … user” and “as a response to the web request …with the retrieval service” is shown in Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That the second communication (i.e. a redirect) includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.

CLAIM 8Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
8. The method of claim 2, wherein the
[Wingdings font/0xA2] retrieval service corresponds to a social networking website and the user account is a social networking account 
Vangpat (US 2013/0086670) Fig 3-5 and corresponding text 
61/543141 shows retrieval service and redirect to requesting service. And Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). The “first communication … user” and “as a response to the web request …with the retrieval service” is shown in Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That the second communication (i.e. a redirect) includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.

CLAIM 9
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
9. The method of claim 2, further comprising: 
[Wingdings font/0xA2] determining whether the requesting service is enrolled with the retrieval service; and 
Vangpat at least ¶ 65 and Vangpat 61/543141 p.2 
[Wingdings font/0xA2]tracking information associated with redirection from the requesting service to the retrieval service Vangpat ¶ 17, 31, 48, 62, 66-67. 70-72
Vangpat Fig 5
Vangpat 61/543141 at least p.1-2 storing user mappings 

CLAIM 10
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows10. The method of claim 2, wherein the 
[Wingdings font/0xA2] additional functionality specific to the identity of the user includes serving customized web content to the user 
Vangpat (US 2013/0086670) at least Fig 3 shows third party system redirect 322 with identifier of browser to host 
Vangpat (US 2013/0086670) at least Fig 5, 372 shows identifying, analyzing, updating -- specific to user and data. 
Vangpat (US 2013/0086670) at least [0037, 0046] Fig 5 step 382, ¶ 70-72 additional functionality specific to ID of user
Vangpat (US 2013/0086670) at least Fig 3 shows browser identifier 320 given by a third party 
Vangpat (US 2013/0086670) shows 318 sign-on and obtaining credential for third party system.

CLAIM 11
Vangpat shows the above 
NOT EXPLICIT in Vangpat is advertising content
claim 10, wherein the 
[Wingdings font/0xA2] customized web content comprises advertising content
Calder at least 15:65-16:30 ads 

CLAIM 12
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows 
12. The method of claim 10, wherein the 
[Wingdings font/0xA2] customized web content comprises individualized content other than advertising content
Chabbewal ¶ 25-26 content, no ad

CLAIM 14
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above, Fig 4 and corresponding text, ¶ 59
NOT EXPLICIT in Vangpat is 
14. The non-transitory computer-readable medium of claim 13/17, wherein the 
[Wingdings font/0xA2] retrieval service is configured to determine the unique identifier by accessing a browser cookie of the web browser, 
(Chabbewal ¶ 8, 22-32)
[Wingdings font/0xA2] wherein the cookie is issued by a website corresponding to the retrieval service. 
(Chabbewal ¶ 8, 22-32)
Vangpat 61/543141 shows retrieval service and redirect to requesting service. And Vangpat 61/543141 shows third party system (second) redirect with unique identifier (‘provision the user’ p.2 Vangpat 61/5431441 and oauth token and refresh token). The “first communication … user” and “as a response to the web request …with the retrieval service” is shown in Vangpat (“In this way, a user is able to go to a URL where they are redirected to Facebook, they input their Facebook credentials to login, they log in, and then can be redirected to salesforce.com data”) where Facebook is the retrieval service and URL is the requesting service. That the second communication (i.e. a redirect) includes the unique identifier is shown by Vangpat at least “they input their Facebook credentials to log in, they log in, and then can be redirected to salesforce.com data … A user can hit this flow, log into the third party, then log into Salesforce, then confirm that they wish to link the accounts”.
Chabbewal in combination with Vangpat show redirection of a browser “from a requesting service website to a retrieval service website of a retrieval service” (Vangpat Fig 3 step 312) “in response to requesting service (Chabbewal at least ¶ 28-31, in response to no ID, call out to primary) being unable to determine an identity of a user using the browser ” and redirecting the browser from the retrieval service in response to the retrieval service identifying the user based on the user having previously visited a website (Chabbewal “a session is established with the second domain based on the active session with the first domain”) [or having an account] associated with the retrieval service (Chabbewal ¶ 30).

CLAIM 16
Vangpat shows the above 
NOT EXPLICIT in Vangpat is demographic
claim 13, wherein the specific identity information includes at least one item of demographic information
Although Vangpat (US 2013/0086670) at least [0037, 0046] Fig 5 step 382, ¶ 70-72
Calder at least 15:65-16:30 has explicit demographic

CLAIM 18
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
18. The system of claim 17, wherein the retrieval service website is associated with a predetermined web address associated with the requesting service. 
Vangpat (US 2013/0086670) ¶ 56-58

CLAIM 19
Vangpat (US 2013/0086670)/Chabbewal/Calder shows the above and shows
19. The system of claim 17, wherein the
[Wingdings font/0xA2] unique identifier included in the redirect request is specific to the requesting service
Vangpat (US 2013/0086670) at least Fig 3 third party redirect 322 with ID of browser to host
Vangpat (US 2013/0086670) Fig 4-5, ¶ 64-65 redirect request includes the unique identifier

Claims 4, 15 are rejected under 35 U.S.C. 103(a) over Vangpat (US 2013/0086670)/Chabbewal/Calder in view of Paddon (US 20130086656)

CLAIM 4/15
Vangpat/Chabbewal shows the above 
NOT EXPLICIT in Vangpat is 
claim 3/14, wherein the browser cookie is included in the identification request.
Paddon US 20130086656 at least ¶ 9-10
It would have been obvious at the time of invention to combine Vangpat, Paddon. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 6/21 is/are rejected under 35 U.S.C. 103(a) over in view Vangpat (US 2013/0086670)/Chabbewal/Calder in view of Afergan (US 8,484,283)


CLAIM 6/21
Vangpat shows the above 
NOT EXPLICIT is cookie
6. The method of claim 5/20, wherein the
[Wingdings font/0xA2] user is presented with the login interface (Vangpat ¶ 56-59, 64-65, Fig 3, Fig 4 and corresponding text & Vangpat 61/5431441 p.1) in response to a determination that the retrieval service cannot access a particular browser cookie that indicates the user is currently logged into  or was previously logged into the user account.
Afergan Column 6  
 
“For example: 
1. Assume that the User has never visited any Web site using this service. The User opens his or her Web browser to www.xyz.com. The browser does not present the Domain ID cookie in the www.xyz.com namespace, when it requests http://www.xyz.com/foo.gif, so the browser is redirected to, e.g., www.abmr.net/setID?www.xyz.com/foo.gif. 
2. The User does not present a Master ID Cookie The Master Cookie (e.g., 26) is set as a cookie in the www.abmr.net namespace. 
3. The browser is then redirected back to www.xyz.com/foo.gif? Master_ID=26, which serves foo.gif and also sets the Domain ID Cookie in the www.xyz.com namespace.”

Vangpat ¶ 56-58, Fig 3 and corresponding text Vangpat 61/5431441 apex class p.1)
It would have been obvious at the time of invention to combine Vangpat, Afergan. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been reasonably prompted to make the combination because of the advantage of cross marketing and content 

Response to Remarks
Applicant’s amendment and remarks are fully considered but they are not altogether persuasive.
Double patenting maintained.
112b withdrawn due to amendment and remarks.
101
As to applicant remarks that (remarks p9) applicant improves a technical field, actually applicant is data gathering for Certain Methods of Organizing Human Activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."

As to applicant remarks that (remarks p10) applicant has a technical solution with a technical benefit to a technical problem, actually applicant has a business solution to a business problem described in his Spec ¶ 3-5. In service of that business solution is data gathering to target a user for Certain Methods of Organizing Human Activity.
Therefore, examiner determines the claims are directed to an abstract idea. 
As to applicant remarks that there’s significantly more, Applicant’s additional elements are generic and generally applied.  Applicant has data gathering, data labels (Ultramercial, 772 F.3d at 716‐17; buySAFE v. Google, 765 F.3d 1350, 1355 (Fed. Cir. 2014)) and send/receive/gather data of a type or label for organizing behavior, marketing messages targeted on data type, data recognition and comparing data for creating an index to search for and retrieve data. Each of the dependent claims depend from and are likewise directed to that abstract idea with limitations that are part of -- not apart from -- that idea.  Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing device, browser, first and second server, retrieval service, requesting service, processor, medium, network interface, login interface to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Dependent claims merely describe rules for data gathering for Certain Methods Of Organizing Human Behavior, and an index for advertising. 
STEP 2b
Second, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to a computing device, browser, first and second server, retrieval service, requesting service, processor, medium, network interface, login interface -- well understood conventional computer elements, here for implementing the idea of creating an index to search for and retrieve data. Applicant merely appends to the idea a generic computing element for performing well-understood conventional computer functions implementing the idea of creating an index to search for and retrieve data. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. 
103
Rearrangements are an obvious consequence of looking from one side instead of another (server instead of client being only 1 such example) are not grounds for patentability MPEP 2144.04.
See new 103 rejection here and note Vangpat 61/543141 and Calder.

Conclusion

Pertinent prior art cited but not relied upon:

Zaretsky US 20150025980

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681